Motion Granted and Order filed November 20, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00723-CV
                                  ____________

                        GIL RAMIREZ, SR., Appellant



                                        V.

              AMERICAN FIRST NATIONAL BANK, Appellee


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-25602

                                   ORDER

      The clerk’s record was filed September 26, 2014. Appellant has filed an
unopposed motion for leave to supplement the clerk’s record. The motion is
granted. See Tex. R. App. P. 34.5(c). The Harris County District Clerk is directed
to file a supplemental clerk’s record on or before December 1, 2014, containing:
          1. Clerk’s Doc. No. 61476297; Exhibit 01-A of Defendant’s Objection
             and Response to Plaintiff’s Motion for Traditional Summary
             Judgment; filed 8-9-14; and

          2. Clerk’s Doc. No. 61766442; Order of Nonsuit without Prejudice; filed
             7-28-14. .

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted items are not a part of the case file.



                                  PER CURIAM